Title: To Benjamin Franklin from Vergennes, 28 July 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


À Versailles le 28. Juillet 1782.
J’ai reçû, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 24. de ce mois, ainsi que les deux piéces qui y étoient jointes. Les contradictions qu’elles renferment sont dignes de remarques; non-seulement elles s’entredétruisent réciproquement, mais elles sont aussi l’une et l’autre dans une opposition manifeste avec les Déclarations Ministérielles faites par M. Grenville.
Il paroit que Le Lord Shelburne a plus en vüe de mettre la division entre le Roi et les Etats-unis que de promouvoir une paix juste et durable: mais il y a lieu de croire que ce Ministre ne tardera pas à être pleinement convaincu que son plan est essentiellement vicieux, et qu’il ne sauroit trop tôt le changer, si la paix fait l’objet de Ses sollicitudes.
Quant au Roi, Monsieur, la bonne foi et la fidélité düe à Ses alliés dirigeront invariablement Sa conduite,—comme la justice et la modération Seront les bazes inébranlables du Système pacifique adopté par Sa Majesté. Si le Ministère Anglois veut rendre hommage à ces principes, il réussira facilement à rétablir la paix à des conditions raisonnables; mais S’il continüe à changer sans-cesse de vües et de marches, s’il ne veut qu’intriguer au lieu de négocier Sérieusement, il S’expose gratuitement à se compromettre, et il prolonge de gaïeté de cœur les calamités de la guerre.
Au reste, Monsieur, c’est au Lord Shelburne lui-même, qui tient actüellement le timon des affaires de l’Angre. [Angleterre], à faire ces réflexions; nous ne pouvons que désirer qu’elles n’échapent pas à Sa Sagacité, et attendre que ce Ministre nous informe des Suites qu’il jugera à propos de donner soit à la négociation entamée par M. Grenville, soit à la réponse donnée, en dernier lieu, par le Ministère Anglois aux Cours de Vienne et de St. Petersbourg.
J’ai l’honneur d’être très-parfaitement, Monsieur, votre très-humble et très-obéïssant serviteur.
De Vergennes
M. franklin
